COLEMAN, J.
The defendant was indicted for obstructing a public road, in violation of section 4122 of the Criminal Code of 1886, (Cr. Code of 1896, § 5388). On the 23d of- October, 1897, the court made an order “allowing the defendant ten days within which to prepare and present a bill of -exceptions.” The record shows that the bill of exceptions was tendered and signed on the 4th day of November, 1897 ; a date after the time allowed. The instrument purporting to be a bill of exceptions, is no part of the record and can not be considered for any purpose. This conclusion leaves no question open for consideration other than the demurrer to the indictment. . . .
The ground of demurrer is, that the indictment fails to charge an offense known to the law. There was no error in overruling the demurrer. The indictmentsuffir ciently charges an offense.
Affirmed.